                   Case 8:19-bk-10822-CB           Doc 54 Filed 11/11/19 Entered 11/11/19 16:41:54      Desc
                                                    Main Document    Page 1 of 5



                       1 James C. Bastian, Jr. - Bar No. 175415
                         Melissa Davis Lowe - Bar No. 245521
                       2 SHULMAN BASTIAN LLP
                         100 Spectrum Center Drive, Suite 600
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000
                         Email:          JBastian@shulmanbastian.com
                       5                 MLowe@shulmanbastian.com

                       6 Attorneys for Michael J. Avenatti

                       7

                       8                            UNITED STATES BANKRUPTCY COURT

                       9                    CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                    10

                    11 In re                                            Case No. 8:19-bk-10822-CB

                    12 THE TRIAL GROUP LLP; dba TRIAL                   Chapter 11
                       GROUP; dba TRG LLP; dba EAGAN
                    13 O’MALLEY & AVENATTI LLP; dba                     MICHAEL J. AVENATTI’S FURTHER
                       EAGAN AVENATTI LLP,                              RESPONSE TO ORDER TO SHOW
                    14                                                  CAUSE RE SANCTIONS FILING CASE
                                Debtor.                                 IN VIOLATION OF THE JOINT
                    15                                                  STIPULATION RE ORDER
                                                                        APPOINTING RECEIVER AND ISSUING
                    16                                                  RESTRAINING ORDER

                    17                                                  Hearing
                                                                        Date:   November 13, 2019
                    18                                                  Time:   10:00 a.m.
                                                                        Place: 411 West Fourth Street
                    19                                                          Santa Ana, CA 92701
                                                                                Courtroom 5D
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1439415.1
                   Case 8:19-bk-10822-CB               Doc 54 Filed 11/11/19 Entered 11/11/19 16:41:54           Desc
                                                        Main Document    Page 2 of 5



                       1             TO          THE   HONORABLE     CATHERINE         E.   BAUER,      UNITED       STATES

                       2 BANKRUPTCY JUDGE, AND ALL OTHER INTERESTED PARTIES:

                       3             Michael J. Avenatti (“Avenatti”) hereby submits his Further Response to the Court’s Order

                       4 to Show Cause Re Sanctions For Filing Case in Violation of the Joint Stipulation re Order

                       5 Appointing Receiver and Issuing Restraining Order (“OSC”). Avenatti reiterates the arguments

                       6 made in his original Response and Reply to the OSC (Dockets 43, 44 and 50) and requests that the

                       7 hearing be continued for the reasons set forth in those filings given that the criminal proceedings

                       8 noted therein have not been resolved. Notwithstanding this, the Court may be able to simply vacate

                       9 the OSC because it appears that Avenatti’s initial filing of a bankruptcy petition for Eagan Avenatti,
                    10 LLP (“EA”) (the “First EA Bankruptcy Case”) was proper due to the fact that the Receiver filed his

                    11 own petition on September 13, 2019 (Case No. 8:19-bk-13560-CB) (“Second EA Bankruptcy

                    12 Case”).

                    13               Avenatti filed the First EA Bankruptcy Case to preserve the assets of the Debtor and to
                    14 protect the Debtor’s creditors from the competing claims of multiple creditors. The First EA

                    15 Bankruptcy Case was the best, if not only mechanism available to bring some fairness and order to

                    16 an otherwise unwieldy race to the courthouse and asset grab among the Debtor’s creditors. In light

                    17 of the Receiver’s filing of the Second EA Bankruptcy Case, it appears that Avenatti’s decision to

                    18 file has been vindicated. Moreover, had the prior case not been dismissed, it is highly likely that

                    19 the enormous expense incurred by the Receiver (much of which was incurred dealing with various

                    20 lawsuits and creditor claims) could have been avoided as well as the delay of the last seven months.

                    21               The First EA Bankruptcy Case was not filed for an improper purpose, but was filed in an
                    22 effort to stay collection actions and litigation that the Debtor could not afford to defend, the same

                    23 reasons have been cited by the Receiver in support of his decision to file the EA Bankruptcy Case.

                    24 Given this, the OSC should be vacated without the imposition of sanctions. In the alternative, the

                    25 / / /

                    26 / / /

                    27

                    28
SHULMAN BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1439415.1                               2
                   Case 8:19-bk-10822-CB          Doc 54 Filed 11/11/19 Entered 11/11/19 16:41:54               Desc
                                                   Main Document    Page 3 of 5



                       1 hearing on the OSC should be continued another six (6) months or more as the criminal proceedings

                       2 against Avenatti are still pending and he is not in a position to address the Court directly on these

                       3 matters.

                       4                                            SHULMAN BASTIAN LLP

                       5 DATED: November 8, 2019                    By:          /s/ Melissa Davis Lowe
                       6                                                  James C. Bastian, Jr.
                                                                          Melissa Davis Lowe
                       7                                                  Attorneys for Michael J. Avenatti

                       8

                       9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
SHULMAN BASTIAN LLP
100 Spectrum Center Drive
        Suite 600
    Irvine, CA 92618
                            6020-000\1439415.1                             3
       Case 8:19-bk-10822-CB                      Doc 54 Filed 11/11/19 Entered 11/11/19 16:41:54                                              Desc
                                                   Main Document    Page 4 of 5
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 100 Spectrum
Center Drive, Suite 600, Irvine, California 92618

A true and correct copy of the foregoing document entitled (specify): MICHAEL J. AVENATTI’S FURTHER
RESPONSE TO ORDER TO SHOW CAUSE RE SANCTIONS FILING CASE IN VIOLATION OF THE
JOINT STIPULATION RE ORDER APPOINTING RECEIVER AND ISSUING RESTRAINING ORDER will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) November
11, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 11, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no
later than 24 hours after the document is filed.

Judge’s Copy: Hon Catherine E Bauer, US Bankruptcy Court, Ronald Reagan Federal Building, 411 W. Fourth Street, Suite
5165, Santa Ana, CA 92701

Interested Party: United States Trustee, Ronald Reagan Federal Building and United States Courthouse, 411 West Fourth
Street, #9041, Santa Ana, California 92701-8000


                                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) Not Applicable, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method),
by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  11/11/19                          Lori Gauthier                                                      /s/ Lori Gauthier
  Date                              Printed Name                                                       Signature




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-10822-CB                   Doc 54 Filed 11/11/19 Entered 11/11/19 16:41:54                                              Desc
                                                 Main Document    Page 5 of 5
                                                     NEF SERVICE LIST


    •   Michael Avenatti mavenatti@eaganavenatti.com, jregnier@eaganavenatti.com
    •   James C Bastian jbastian@shulmanbastian.com
    •   Jason M Frank jfrank@lawfss.com, mnowowiejski@lawfss.com
    •   Michael J Hauser michael.hauser@usdoj.gov
    •   Melissa Davis Lowe mlowe@shulmanbastian.com, sswartzell@shulmanbastian.com
    •   R Gibson Pagter gibson@ppilawyers.com,
        ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
    •   Jack A. Reitman jareitman@lgbfirm.com,
        srichmond@lgbfirm.com;vrichmond@lgbfirm.com;avedrova@lgbfirm.com
    •   John P. Reitman jreitman@lgbfirm.com, srichmond@lgbfirm.com;vrichmond@lgbfirm.com
    •   Ronald N Richards ron@ronaldrichards.com,
        morani@ronaldrichards.com,justin@ronaldrichards.com
    •   James R Selth jim@wsrlaw.net,
        jselth@yahoo.com;brian@wsrlaw.net;gabby@wsrlaw.net;vinnet@ecf.inforuptcy.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
